EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lam Doan, registration no. 63,593 on 3/4/2021.
The application has been amended as follows: 

In Claims
1.	(Currently Amended) A first computer system comprising:
a processor;
a computer readable storage medium having stored thereon program code that, when executed by the processor, causes the processor to:
receive a specification of a target computing device through an integrated development environment (IDE) operating on the first computer system, wherein the IDE comprises a graphical user interface (GUI) comprising a plurality of panels;
receive input referencing an application programming interface (API) call through a first panel in the plurality of panels of the GUI of the IDE operating on the first computer system;
,
 wherein the API call is compiled to include a first set of instructions for starting measurement of resource consumption before a second set of instructions implementing operations of the API call and a third set of instructions for stopping the measurement of resource consumption after the second set of instructions implementing the operations of the API call;
receive the statistics data associated with the resource consumption during execution of the API call by the set of source devices,
wherein the data comprises statistics data based on resource consumption data from the set of source devices, the statistics data comprising data selected from the group consisting of:
(a)	a latency between a start of the execution of the API call on the source device and an end of the execution of the API call on the source device,
(b)	an amount of processing power consumed by the API call between a start of the execution of the API call on the source device and an end of the execution of the API call on the source device,
(c)	an amount of memory consumed by the API call between a start of the execution of the API call on the 
(d)	an amount of secondary storage utilization consumed by the API call between a start of the execution of the API call on the source device and an end of the execution of the API call on the source device, and
(e)	an amount of network bandwidth consumed by the API call between a start of the execution of the API call on the source device and an end of the execution of the API call on the source device; and
present the data through a second panel in the plurality of panels of the GUI of the IDE.
11.	(Currently Amended) For a first computing system, a method comprising:
receiving a specification of a target computing device through an integrated development environment (IDE) operating on the first computer system, wherein the IDE comprises a graphical user interface (GUI) comprising a plurality of panels;
receiving input referencing an application programming interface (API) call through a first panel in the plurality of panels of the GUI of the IDE operating on the first computer system;
in response to the input, sending a second computer system a request for statistics data associated with resource consumption during execution of the API call by , 
wherein the API call is compiled to include a first set of instructions for starting measurement of resource consumption before a second set of instructions implementing operations of the API call and a third set of instructions for stopping the measurement of resource consumption after the second set of instructions implementing the operations of the API call;
receiving the statistics data associated with the resource consumption during execution of the API call by the set of source devices,
wherein the data comprises statistics data based on resource consumption data from the set of source devices, the statistics data comprising data selected from the group consisting of:
(a)	a latency between a start of the execution of the API call on the source device and an end of the execution of the API call on the source device,
(b)	an amount of processing power consumed by the API call between a start of the execution of the API call on the source device and an end of the execution of the API call on the source device,
(c)	an amount of memory consumed by the API call between a start of the execution of the API call on the source device and an end of the execution of the API call on the source device,

(e)	an amount of network bandwidth consumed by the API call between a start of the execution of the API call on the source device and an end of the execution of the API call on the source device; and
presenting the data through a second panel in the plurality of panels of the GUI of the IDE.
16.	(Currently Amended) A computer-readable storage medium having stored thereon program code executable by a first computer system, the program code causing the first computer system to:
receive a specification of a target computing device through an integrated development environment (IDE) operating on the first computer system, wherein the IDE comprises a graphical user interface (GUI) comprising a plurality of panels;
receive input referencing an application programming interface (API) call through a first panel in the plurality of panels of the GUI of the IDE operating on the first computer system;
in response to the input, send a second computer system a request for statistics data associated with resource consumption during execution of the API call by a set of source devices, the set of source devices corresponding to the specification of the target computing device, wherein the API call is compiled to include a first set of instructions for starting measurement of resource consumption before a second set of instructions implementing operations of the API call and a third set of instructions for stopping the measurement of resource consumption after the second set of instructions implementing the operations of the API call;
receive the statistics data associated with the resource consumption during execution of the API call by the set of source devices,
wherein the data comprises statistics data based on resource consumption data from the set of source devices, the statistics data comprising data selected from the group consisting of:
(a)	a latency between a start of the execution of the API call on the source device and an end of the execution of the API call on the source device,
(b)	an amount of processing power consumed by the API call between a start of the execution of the API call on the source device and an end of the execution of the API call on the source device,
(c)	an amount of memory consumed by the API call between a start of the execution of the API call on the source device and an end of the execution of the API call on the source device,
(d)	an amount of secondary storage utilization consumed by the API call between a start of the execution of the API call on the source device and an end of the execution of the API call on the source device, and

present the data through a second panel in the plurality of panels of the GUI of the IDE.

Allowable Subject Matter
Claims 1-8, 11-13, 16-18 and 21-26 (renumbered 1-20) are allowed.
The following is an examiner’s statement of reasons for allowance: 
The arguments in applicant’s remarks filed on 2/24/2021 were fully considered and are persuasive. The applicant successfully argued the cited prior art does not teach or suggest the limitations "an IDE that includes a GUI of several panels and receiving input referencing an API call through one of these panels of the GUI of the IDE. In addition, the Office Action previously interpreted an Eclipse plug-in as being the IDE recited in claim language based on this interpretation, references would need to show the input referencing the API call received through a panel of a GUI, statistics data comprising an amount of processing power consumed by the API call between a start of the execution of the API call on the source device and an end of the execution of the API call on the source device, no mention of anything related to APIs much less tracking the amount of processing power consumed by APIs and  statistics data comprising an amount of memory consumed by the API call between a start of the execution of the API call on the source device and an end of the execution of the API call on the source .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ANIL KHATRI/            Primary Examiner, Art Unit 2191